Citation Nr: 0719378	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for asbestos lung disease 
with reactive airways disease, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The veteran served on active duty from July 1961 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, which denied the veteran's 
claim for a rating in excess of 30 percent for asbestos lung 
disease with reactive airways disease.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in August 2006, a 
transcript of which is of record.  At the time of such 
hearing, additional documentary evidence was received into 
the record, along with a waiver for its initial review by the 
RO.  The record further indicates that the veteran had 
previously sought an RO hearing.  Such a proceeding was 
scheduled to occur in April 2006, but prior to its 
occurrence, the veteran withdrew his request for a formal 
hearing in lieu of an informal conference with the RO's 
decision review officer, a report of which is on file. 

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In March 2007, the RO received from the veteran's 
representative a written statement, wherein it was set forth 
that, since the time of his filing of his claim for an 
increased rating, the veteran had been treated on several 
occasions at the VA clinical for his asbestosis.  It was 
argued that such records may identify a worsening of the 
service-connected disability herein at issue.  Such 
correspondence is in effect a request for VA assistance in 
the development of pertinent medical evidence in support of 
the veteran's claim for increase and inasmuch as the most 
recent VA treatment records on file are from 2003, this 
medical evidence must be secured and considered by the RO.  
38 C.F.R. § 3.159(c)(2) (2006).

The Board further notes that the veteran has asserted that as 
a minister, he is unable to perform the necessary functions 
of his ministry, due to his service-connected lung disorder.  
Such allegation in effect raises a claim of extraschedular 
entitlement, which to date has not been fully addressed by 
the RO.  The veteran must be afforded an opportunity to 
obtain or identify evidence in support of his entitlement to 
an extraschedular rating and the RO must adjudicate the 
matter.  38 C.F.R. § 3.321(b)(1) (2006).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Following the August 2006 hearing, the veteran's 
representative submitted to the RO a statement from the 
veteran and an attached medical article involving 
bronchoconstriction due to cold weather in chronic 
obstructive pulmonary disease and, specifically, the roles of 
direct airway effects and cutaneous reflex mechanisms.  This 
evidence was received without a waiver for initial RO 
consideration.  While ordinarily the Board would send a 
letter asking the veteran if he wished to waive RO review, 
since this appeal must be remanded for the reasons noted 
above, the RO is instructed to address this matter.  
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a schedular or 
extraschedular evaluation in excess of 30 
percent for his service-connected 
asbestos lung disease with reactive 
airways disease, including but not 
limited to evidence indicating marked 
interference with employment.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim for 
an increased scheduler or extraschedular 
rating; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other government 
records, such as those compiled by or on 
behalf of the service department, that 
are identified.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Any pertinent records of VA medical 
treatment compiled since January 2004, 
which are not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.  

3.  Thereafter, the veteran should be 
afforded VA pulmonary examination in 
order to assess the current severity of 
his service-connected asbestos lung 
disease with reactive airways disease.  
The claims folder should be provided to 
the examiner for use in the study of this 
case.  The examination must include 
pulmonary function studies, as well as 
any other tests that deemed necessary.  

The examiner is also asked to provide a 
medical opinion and supporting rationale 
as to the following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
service-connected asbestos lung 
disease with restrictive 
airways disease markedly 
interferes with his employment?  

4.  The veteran's claim for a rating in 
excess of 30 percent for asbestos lung 
disease with reactive airways disease 
based on both schedular and 
extraschedular criteria must be 
readjudicated.  The RO must consider the 
medical article submitted by the veteran 
to the RO in January 2007 and 38 C.F.R. 
§ 3.321(b) (1) in readjudicating the 
claim.  If so warranted, referral of the 
extraschedular issue to the VA's Under 
Secretary for Benefits or the VA's 
Director of the Compensation and Pension 
Service must be undertaken.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of the issue on appeal in this 
matter should be drawn from the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

